Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 9, and 16.
Chaudhuri et al. (US PGPUB US 2016/0125118) teaches configuring a FPGA by translating a dataflow graph into sequential operations for the processing activities described by a high-level description See at least para [0005].
Chen et al. (US PGPUB US 2011/0202550) teaches a database engine implemented by hardware and middleware integrated within the database engine and implemented by the hardware to execute a functional-form query representing a dataflow graph, wherein the middleware is to interact with the database engine to cause the database engine to execute the queries. See at least Fig 1b and 6, para [0010-13].
Branscome et al. (US Pat No. 9,141,670) teaches using multiple custom hardware accelerators for processing queries for accessing a database. See at least col 4 lines 6-29
Dickie et al. (US PGPUB US 2016/0098439) teaches using a specialized database hardware accelerator such as and FPGA for accessing data as it flows between computations nodes See at least para [0023].
Assad et al. (US PGPUB US 2016/0012107) teaches receiving a database query from an application, determining a configuration of one or more accelerators and a design logic for each of the of one or more accelerators, and identifying a candidate query operation from the one or more query operations which can be offloaded to one of the one or more accelerators. See at least para [0005] and [0026].

The features “determining, based on, at least in part, the user defined functions, operations needed to perform the action against the database; generating a hierarchical dataflow graph (hDFG), wherein the hDFG includes nodes and edges; determining, based on the hDFG, a chronological order for the respective operations; generating, based on the chronologically ordered operations, a first set of instructions and a second set of instructions; compiling the first set of instructions and the second set of instructions into executable code; generating an architecture for a chip based on at least one of the hDFG or the chronologically ordered operations, the architecture for a chip including the first set of instructions and the second set of instructions; retrieving, by the architecture for a chip and from the database, a data table; associating the data table with the architecture for a chip; and executing the algorithm against the architecture for a chip such that the action is performed against the data table” when taken in the context of the claims as a whole, were not found in the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/            Primary Examiner, Art Unit 2195